    Case 1:20-cv-04694-BMC Document 43 Filed 06/15/21 Page 1 of 4 PageID #: 586




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
 OMAR SANCHEZ and ALEXANDRA                                :
 RAMOS,                                                    : MEMORANDUM DECISION
                                                           : AND ORDER
                                     Plaintiffs,           :
                                                           : 20-cv-4694 (BMC)
                       - against -                         :
                                                           :
 KAREN GARDENS APARTMENT CORP. :
 and JOSE BALAGOT, 1                                       :
                                                           :
                                     Defendants.           :
                                                           :
---------------------------------------------------------- X

COGAN, District Judge.

         Plaintiffs Omar Sanchez and Alexandra Ramos once worked as janitors for Karen

Gardens Apartment Corp. Sanchez sued Karen Gardens in state court, claiming that it failed to

pay the minimum wage under the New York Labor Law (“NYLL”). Ramos followed up with

her own suit in federal court, alleging that Karen Gardens violated not only the minimum-wage

provisions of the NYLL and the Fair Labor Standards Act (“FLSA”) but also the ban on sex

discrimination in the New York City Human Rights Law (“NYCHRL”). Both cases settled.

         Later, a tenant at Karen Gardens reached out to plaintiffs. He sought to hire plaintiffs to

move furniture and remove garbage at his apartment. But a Karen Gardens board member

learned that plaintiffs were planning to work for the tenant, and the board member reported it

Jojo Balagot, the Karen Gardens President. Balagot told the tenant not to hire plaintiffs. The

tenant called off the deal.




1
 Although plaintiffs named “Jojo Balagot” as a defendant, they have since clarified that his actual name is Jose
Balagot. The Clerk is directed to amend the docket sheet accordingly.
    Case 1:20-cv-04694-BMC Document 43 Filed 06/15/21 Page 2 of 4 PageID #: 587




         That sparked this second case, in which plaintiffs bring retaliation claims under the

FLSA, NYLL, and NYCHRL. Defendants initially said the settlement agreements barred

plaintiffs from working for individual tenants at Karen Gardens. Yet defendants have since

conceded that they were mistaken: the agreements barred plaintiffs from working for Karen

Gardens Apartment Corp. but not at Karen Gardens for individual tenants. Armed with this

concession, plaintiffs seek summary judgment as to liability.

         Plaintiffs have established their prima facie case under the FLSA and NYLL’s “nearly

identical” retaliation provisions. See Jones v. Pawar Bros. Corp., 434 F. Supp. 3d 14, 27

(E.D.N.Y. 2020) (citing 29 U.S.C. § 215(a)(3) and N.Y. Labor Law § 215). First, plaintiffs

“engaged in protected activity” by filing a complaint in the first action. See, e.g., Santi v. Hot in

Here, Inc., No. 18-cv-03028, 2019 WL 290145, at *4 (S.D.N.Y. Jan. 22, 2019). Second, there

was “an employment action disadvantaging the plaintiff[s].” Mullins v. City of New York, 626

F.3d 47, 53 (2d Cir. 2010). Preventing a potential employer from hiring plaintiffs “well might

have dissuaded a reasonable worker from making or supporting similar charges,” id. (cleaned

up), and it does not matter that plaintiffs were former employees, see Rodriguez v. Nat’l Golf

Links of Am., No. 19-cv-7052, 2020 WL 3051559, at *3 & n.3 (E.D.N.Y. June 8, 2020). Third,

a reasonable jury could find “a causal connection between the protected activity and the adverse

employment action.” Id. As defendants acknowledged, Balagot told the tenant that plaintiffs

“were not wanted on Karen Gardens Apartment Corp.’s premises because they sued Karen

Gardens Apartment Corp.” 2



2
  This statement comes from the parties’ Local Rule 56.1 statement, where defendants “[d]enie[d] knowledge or
information sufficient to form a belief as to the truth” of this statement of fact. Because “[a] party’s statement that it
can neither admit nor deny an adversary’s statement based upon the factual record is not a sufficient response to
establish a disputed fact,” this statement is deemed admitted. See Ezagui v. City of New York, 726 F. Supp. 2d 275,
285 n.8 (S.D.N.Y. 2010) (alteration adopted and quotation omitted).



                                                            2
    Case 1:20-cv-04694-BMC Document 43 Filed 06/15/21 Page 3 of 4 PageID #: 588




         The burden of production thus shifts to defendants to provide a “legitimate, non-

discriminatory reason for the employment action.” Mullins, 626 F.3d at 53 (quotation omitted).

In some circumstances, the interpretation of and reliance on a settlement agreement – even if

mistaken – provides a legitimate, non-discriminatory reason for an employment action. See

Jencks v. Mod. Woodmen of Am., 479 F.3d 1261, 1266–67 (10th Cir. 2007); Kendall v.

Watkins, 998 F.2d 848, 850–51 (10th Cir. 1993); Quarrie v. Wells, No. 17-cv-350, 2021 WL

1109227, at *8 (D.N.M. March 23, 2021). 3 If the employer “relied not on the fact that it settled

[the plaintiff’s claim], but on the terms pursuant to which the claim was settled,” the employment

action “d[oes] not necessarily” amount to unlawful retaliation. Jencks, 479 F.3d at 1266

(quoting Kendall, 998 F.2d at 851). But if the employer acted because the plaintiff brought a

claim that the employer had to settle, the action is unlawful retaliation. Id. Here, Balagot’s

deposition testimony makes clear that a reasonable jury could find that defendants relied on their

mistaken interpretation of the settlement agreement, as opposed to using that interpretation to

cloak their retaliatory motive. See Dodd v. City Univ. of N.Y., 489 F. Supp. 3d 219, 252

(S.D.N.Y. 2020). 4

         Because defendants have met their burden, plaintiffs “must produce sufficient evidence to

support a rational finding that the legitimate, non-discriminatory reasons . . . were false, and that

more likely than not discrimination was the real reason for the employment action.” Mullins,

626 F.3d at 53–54 (quotation omitted). “[M]istakes or disagreements as to the correct



3
  Although these cases concerned retaliation claims under Title VII of the Civil Rights Act of 1964, other courts in
this Circuit have looked to interpretations of Title VII when applying the FLSA’s retaliation provision. See, e.g.,
Rodriguez, 2020 WL 3051559, at *3 n.3.
4
  Plaintiffs make much of the fact that the settlement agreement required defendants to provide neutral references to
plaintiffs’ prospective employers. But “[t]his is not an action for breach of the settlement agreement or to enforce
the agreement,” and this issue does not resolve whether defendants’ reliance on and interpretation of the agreement
was pretext for retaliation. Kendall, 998 F.2d at 851.



                                                          3
 Case 1:20-cv-04694-BMC Document 43 Filed 06/15/21 Page 4 of 4 PageID #: 589




interpretation or the enforceability of a contractual provision do not suffice to establish pretext,

even if the defendant is wrong.” Quarrie, 2021 WL 1109227, at *8. Rather, “the critical

question is whether the defendant honestly believed its interpretation was correct,” id. and

whether the employer acted “because [the plaintiff] brought a . . . claim that the [employer] had

to settle,” Jencks, 479 F.3d at 1266 (emphasis added) (quoting Kendall, 998 F.2d at 851). Here,

a reasonable jury could find that the legitimate, non-discriminatory reason was pretextual, for

Balagot said that plaintiffs “were not wanted . . . because they sued Karen Gardens.”

       Thus, ambiguities and factual disputes preclude summary judgment on plaintiffs’ FLSA

and NYLL claims. Although the NYCHRL employs a somewhat more liberal standard, see

Benzinger v. Lukoil Pan Ams., LLC, 447 F. Supp. 3d 99, 129–30 (S.D.N.Y. 2020), the same

factual issues preclude summary judgment on the NYCHRL claim. Plaintiffs’ motion for

summary judgment [32] is denied.

SO ORDERED.                                  Digitally signed by Brian
                                             M.  Cogan
                                              ____________________________________
                                                                   U.S.D.J.

Dated: Brooklyn, New York
       June 14, 2021




                                                  4
